Citation Nr: 1733828	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-32 196	)	DATE
Advanced on the Docket	)
	
	
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during military service.  

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure during military service.

(The issues of entitlement to an initial evaluation and earlier effective date for acne will be addressed at a later date in a separate decision.)


ORDER

Reopening the claim of service connection for diabetes mellitus, type II, is denied, as new and material evidence was not received.  

Service connection for prostate cancer is denied.  


FINDINGS OF FACT

1.  New and material evidence that tends to substantiate the claim of service connection for a diabetes mellitus, type II, has not been received since the final May 2007 Board decision that denied service connection for diabetes mellitus, type II.

2.  Although the Veteran may have been exposed to herbicide agents as a result of his contact with the in-land waterways of the Republic of Vietnam, such exposure occurred during his service in the United States Merchant Marines for which he is not eligible to receive compensation benefits.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for diabetes mellitus, type II, is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for establishing entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.7, 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from March 1960 to May 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for diabetes mellitus, type II, and also denied service connection for prostate cancer.  The Veteran timely appealed that decision.  

If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104 (2016). Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Except as provided by 38 U.S.C.A. § 5108, a claim that has been disallowed by the Board may not thereafter be reopened and allowed and a claim based on the same factual basis may not be allowed.  38 U.S.C.A. § 7104(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

The Board denied, in pertinent part, service connection for diabetes mellitus, type II, in a May 2007 Board decision.  The Board denied service connection for diabetes mellitus, type II, on a direct basis as the evidence did not demonstrate that the Veteran's diabetes was incurred in service or within one year of discharge therefrom.  Additionally, the Veteran asserted that his diabetes mellitus, type II, was the result of his United States Merchant Marine service and exposure to herbicide agents as a result of that service; the Board found that the Veteran's United States Merchant Marine service did not allow for the award of service connection under VA laws and regulations.  

The Veteran did not submit a Motion for Reconsideration of that decision.  Instead, the Veteran timely appealed that decision the United States Court of Appeals for Veterans Claims (Court).  After extensive briefing by the parties, the Court issued a March 2009 Memorandum decision that affirmed the Board's denial of service connection for diabetes mellitus, type II, in the May 2007 Board decision.  

As the Court affirmed the Board's the denial of service connection for diabetes mellitus, type II, and the Veteran did not timely request reconsideration, the May 2007 Board decision is therefore final.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  

On appeal, the Veteran has asserted the same basis of entitlement to service connection for prostate cancer and reopening his diabetes claim; the Veteran has asserted that he was exposed to herbicide agents as a result of his service aboard several ships in the United States Merchant Marines.  The Veteran has submitted several pieces of evidence demonstrating such service, as well as treatise evidence regarding "blue water" Veterans' exposure to herbicides as well as ships' histories, log books and deck logs regarding various vessels that he served on during his time in the United States Merchant Marines.  

With respect to the previously denied claim of service connection for diabetes mellitus, type II, the Veteran's allegations made after the May 2007 Board decision-namely entitlement to service connection as a result of his herbicide exposure in the Republic of Vietnam as a result of his service with the United States Merchant Marines after his discharge from active duty in 1964-were previously considered by the Board.  The arguments and the evidence to support that assertion are therefore redundant or cumulative and are not new and material evidence.  Thus, no new and material evidence has been submitted to reopen the previously denied claim for entitlement to service connection for diabetes mellitus, type II.

With respect to the claim of entitlement to service connection for prostate cancer, the sole argument on appeal is that service connection is warranted based on his exposure to herbicides during period of service with the United States Merchant Marines post-discharge in 1964.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The term "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101 (2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  Service in the active military, naval, or air service includes service in the United States Armed Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).  The United States Merchant Marines is not included in the statutory definition of Armed Forces.  

Under 38 C.F.R. § 3.7, active service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  See 38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service.  Service outside of those dates is not qualifying service except for consideration of travel time.  See Pacheco v. West, 12 Vet. App. 36 (1998).  The Veteran's period of service in the United States Merchant Marines was after 1945.

In this case, the evidence demonstrates that the Veteran served on active military duty from March 1960 to May 1964; his service personnel records demonstrate that he had two years of foreign service in Germany during that period of service.  The Veteran has not alleged nor is there any evidence to demonstrate that the Veteran served in the Republic of Vietnam during that period of service.  

Rather, the Veteran has solely indicated that his service in the Republic of Vietnam and his exposure to herbicide agents occurred while he was serving in the United States Merchant Marines.  The type of service that the Veteran is claiming-United States Merchant Marine service-during the period of alleged exposure to herbicide agents cannot form the basis of an award of compensation benefits in this case.  See 38 U.S.C.A. § 101; 38 C.F.R. §§ 3.6, 3.7.  

The current laws and regulations provide that the Veteran's service in the United States Merchant Marines after August 15, 1945 does not qualify him for status as a Veteran for compensation purposes.  As discussed above, he has not submitted any evidence of qualifying service during the period in which the alleged injury was incurred; nor has he submitted or alleged any incurrence of injury based on his noted active duty service prior to his period of United States Merchant Marines service.  Accordingly, the Board is bound by the laws and regulations of the VA, and as there is no legal basis upon which the compensation benefits may be awarded in this case, the Veteran's claim of service connection for prostate cancer must be denied.  See 38 U.S.C.A. § 7104; Sabonis v. Brown, 6 Vet. App. 426 (1994).  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel

Copy of Decision Sent To:	Disabled American Veterans
Department of Veterans Affairs


